Title: From George Washington to William Moore, 2 September 1782
From: Washington, George
To: Moore, William


                        
                            SirHead Quarters Verplanks Point 2d Septemr 1782
                        
                        I was yesterday honored with your Excellencys letter of the 28th ulto by General Potter and Colo. Maguire and am very sorry to hear that the Indian Ravages upon your Frontier have become so extensive and of so alarming a nature—I beg you to believe that every thing that depends upon me shall be done to check them—For this purpose I have agreed that the Pennsylvania Recruits collected at Carlisle if it meets the approbation of Congress under Colo. R. Butler and Genl Hazens Regiment at Lancaster shall be put upon the service you request, provided the Secretary at War can be furnished with the means of safely guarding the Prisoners of War at Lancaster—I have written to him to this effect, and have requested him to furnish such necessary Stores for the expeditions in contemplation as may be under his direction and, in short, to accede to such plans of operation as may be concerted between himself and Gentlemen acquainted with the Country which it is proposed to penetrate—My ability extends no further—Candor now obliges me to inform your Excellency that I foresee infinite difficulties attending the putting the expeditions in motion and all arising from one source, want of Money. It is with the utmost difficulty we now find means of subsisting the Army lying still in the Feild and upon the Bank of the Hudson, where supplies are easily transported by Water—I cannot form a judgment of the expence which will probably be incurred as the Gentlemen appointed to confer with me did not bring with them the estimates which are alluded to.As I have given my sentiments to the Gentlemen above mentioned in a fuller manner than I have expressed them herein, I beg leave to refer your Excellency and the Council to them for a more particular detail. I have the honor to be &c.
                    